Proceeding pursuant to CPLR article 78 to annul a determination of the County Court, Suffolk County, dated May 10, 1971, which revoked petitioner’s pistol license. Petition granted and determination annulled, on the law, without costs, and matter remanded to the County Court for the taking of further proof and the making of a new determination. In the interim, the license shall remain inoperative. The only reason given for revocation of the license was the withdrawal of Police Department approval. This record lacks substantial evidence to support the revocation, but, being aware of the serious consequences which may flow from restoration of the license, we remand the matter to the County Court for further supportive evidence, if any, rather than direct restoration of the license forthwith (Matter of Falk v City of New York, 41 AD2d 530; see Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299). Martuscello, Acting P. J., Latham, Cohalan and Brennan, JJ., concur; Munder, J., not voting.